DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 04/25/19. 
The examiner acknowledges the amendments to the claims and specification.
Claims 1-17 are pending this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-4 are objected to because of the following informalities:  Claim 3, lines 2 and 3 recite “the cuff”, and Claim 4, line 2 also recites “the cuff”.  However, the claims should instead recite --the cuff portion-- to be consistent with the previously recited “a cuff portion” in Claim 2, line 2.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhou et al., hereinafter “Zhou” (U.S. Pub. No. 2007/0073251).
Regarding claim 1, Zhou discloses a tissue retrieval device comprising:
a retrieval bag 1 (see Figure 1 and paragraph [0028]) having an open end 1-2 and a closed end 1-3, the retrieval bag having a first portion adjacent the open end (the portion of discontinuous serration 1-4 along the circular open end that forms slots 1-5; see Figures 1-2; paragraphs [0008] and [028]), a second portion adjacent the closed end (including portion of wall 1-1 away from serration 1-4 towards closed end 1-3; see Figure 1), and a joint coupling the first portion to the second portion (see Figures 2, 3, 6; at 1-6 the first portion forming slots 1-5 and the second portion are coupled together);
wherein the first portion of the retrieval bag has a first compliance and the second portion of the retrieval bag has a second compliance, the first compliance being 1-5 along the circular open end is discontinuous and has weakened regions compared to the second portion forming a solid, continuous wall 1-1, the first portion has more flexibility).
	Regarding claims 2-4, Zhou discloses the first portion adjacent the open end comprises a cuff portion formed adjacent the opening (the portion along the circular open end that forms slots 1-5 forms a discontinuous band or cuff portion; see Figures 1-2) wherein the cuff portion is formed with one or more compliant features to provide the cuff with an increased degree of compliance, wherein the compliant features are one of holes and slots formed in the cuff (there are slots in between individual slots 1-5 which form holes, and provide an increased degree of flexibility along the circular open end of the bag).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 5, 8-9, and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (U.S. Pub. No. 2007/0073251) in view of Tovey et al., hereinafter “Tovey” (U.S. Pat. No. 5,647,372).
Regarding claims 5 and 8-9, Zhou discloses a tissue retrieval system comprising:
6 (see Figures 1 and 7) having a proximal end, a distal end, and a lumen formed therein extending from the proximal end to the distal end;
an actuator rod 5 (Id.) having a proximal end and a distal end, at least a portion of the actuator rod being slidable within the lumen of the introducer (see paragraphs [0031] and [0037]);
a tissue retrieval bag 1 deployable by the actuator rod (Id.), the tissue retrieval bag comprising an opening 1-2 and a closed end 1-3 opposite the opening and wherein the tissue retrieval bag is formed from a sheet of material 1-1 having cuff portions (the portions of discontinuous serration 1-4 along the circular open end that forms slots 1-5; see Figures 1-2; paragraphs [0008] and [028]) folded and joined to the sheet (at 1-6; Id.) to define a non-continuous cuff adjacent the opening, the sheet of material folded to define an edge extending at an angle transverse to the opening (see fold at the top of the slots 1-5, extending upward or perpendicular to the opening); and
a cord loop 2 extending through the non-continuous cuff (see Figures 1-3).
	However, Zhou does not disclose the actuator rod comprising two support arms extending from the distal end of the actuator rod, and the two support arms receivable in the non-continuous cuff, wherein upon deployment of the tissue retrieval bag, the support arms are biased to spring radially outward relative to a longitudinal axis extending between the proximal end and the distal end of the actuator rod, wherein the support arms have a curved profile upon deployment of the tissue retrieval bag.

190 (see Figures 1a-4) comprising two support arms 231, 232 extending from a distal end of the actuator rod (see col. 5, lines 50-60), and the two support arms receivable in a cuff 264 (see Figure 4), wherein upon deployment of the tissue retrieval bag, the support arms are biased to spring radially outward relative to a longitudinal axis extending between the proximal end and the distal end of the actuator rod (see Figures 1a-4 and col. 5, lines 50-60), wherein the support arms have a curved profile upon deployment of the tissue retrieval bag (Id.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide an actuator rod and two support arms as claimed, as taught by Tovey, to Zhou in order to facilitate supporting the bag as well as opening it (see Tovey; col. 2, lines 47-57). 
	Regarding claim 10, Zhou discloses the claimed system as discussed above, except for the cord loop is releasably coupled to the actuator rod.
	Tovey further teaches a cord loop 250 is releasably coupled to the actuator rod 190 (see Figures 3a-3b and col. 6, lines 45-67; the cord loop runs through the pusher bar and a knot 251 of the loop 250 securely abuts against the distal face 191 of the rod therein coupling the cord loop to the rod, wherein the knot is capable of being untied and therefore is releasable from the rod).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have the cord loop be releasably coupled to the actuator rod, as taught by Tovey, to Zhou since doing so would be substitution of one known cord loop element for 
	Regarding claim 11, Zhou discloses the claimed system as discussed above, except for the tissue retrieval bag further comprises a reinforcing tab positioned to reinforce the non-continuous cuff.
	Tovey further teaches a reinforcing tab 240 (see Figure 3) positioned to reinforce the cuff 264 (col. 5, lines 62-65; the tubing 240 joins the distal ends of arms 231, 232 which reinforces the arms to form a loop 30 which in turn supports and reinforces the cuff 264).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a reinforcing tab as claimed, as taught by Tovey, to Zhou in order to reinforce the cuff and facilitate both providing support to the pouch and enabling opening of the pouch (Id.). 

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (U.S. Pub. No. 2007/0073251) in view of Tovey (U.S. Pat. No. 5,647,372), as applied to claim 8 above, and further in view of Taylor et al., hereinafter “Taylor” (U.S. Pub. No. 2008/0234696).
Regarding claims 6-7, Zhou and and Tovey disclose the claimed system, as discussed above, except for the tissue retrieval bag comprises a laminated ripstop material.

	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a laminated ripstop material, as taught by Taylor, to Zhou and Tovey since it has a substantially higher puncture strength than other commonly used tissue pouch materials (Id.). 

Claims 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (U.S. Pub. No. 2007/0073251) in view of Tovey (U.S. Pat. No. 5,647,372) and Taylor (U.S. Pub. No. 2008/0234696).
Regarding claims 13-17, Zhou discloses a tissue retrieval device comprising:
an introducer 6 (see Figures 1 and 7), the introducer having a tubular configuration defined by a hollow lumen extending longitudinally from a proximal end to a distal end, the introducer comprising a handle member 6-3 positioned at the proximal end thereof (see Figure 7 and paragraph [0028]);
an actuator 5 (Id.) having a proximal end and a distal end, at least a portion of the actuator being longitudinally slidable within the hollow lumen of the introducer (see paragraphs [0031] and [0037], wherein the actuator is slidable relative to the introducer from a first position in which the tissue retrieval bag is in a stowed configuration (see Figure 7) to a second position in which the tissue retrieval bag is in a deployed configuration (see Figure 1); the actuator comprising:
a handle 5-3 (see Figure 7) extending from the proximal end thereof;
1 (see Figure 1), the tissue retrieval bag having a rim defining an opening 1-2 and a closed end 1-3 opposite the opening, wherein the rim defines a rim axis and a portion of the tissue retrieval bag extends distally relative to the rim axis from the rim and the opening (Id.), the tissue retrieval bag comprising:
a non-continuous cuff formed at the rim (the discontinuous serration 1-4 along the circular open end that forms slots 1-5; see Figures 1-2; paragraphs [0008] and [028]); 
a folded edge extending distally from the opening at an angle transverse to the rim (see fold at the top of the slots 1-5, extending upward or perpendicular to the opening); and
a sealed edge (near 1-6; see Figures 1-2, 6) opposite the folded edge; and 
a cord loop 2 extending through the non-continuous cuff of the tissue retrieval bag.
However, Zhou does not disclose the tissue retrieval bag comprises a laminated ripstop material.
	In the same field of art, namely tissue retrieval systems, Taylor teaches in paragraph [0068] a tissue retrieval bag may be made of rip-stop material with a laminate.
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a laminated ripstop material, as taught by Taylor, to Zhou since it has a substantially higher puncture strength than other commonly used tissue pouch materials (Id.). 

	In the same field of art, namely tissue retrieval systems, Tovey teaches an actuator rod 190 (see Figures 1a-4) comprising two support arms 231, 232 extending from a distal end of the actuator rod (see col. 5, lines 50-60), each of the support arms having a curved profile being biased radially outwardly relative to a longitudinal axis of the hollow lumen (Id.) and the two support arms receivable in a cuff 264 (see Figure 4), wherein the two support arms each comprise a spring metal material (see col. 5, line 50 and col. 5, line 65 to col. 6, line 3), wherein in the deployed configuration, the tissue retrieval bag is suspended and held open by the two support arms extending into the cuff of the tissue retrieval bag (see Figures 1a-1b and 3).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide an actuator rod and two support arms as claimed, as taught by Tovey, to Zhou in order to facilitate supporting the bag as well as opening it (see Tovey; col. 2, lines 47-57). 
Zhou also does not disclose a portion of the cord loop being releasably attached to the actuator.
250 is releasably coupled to the actuator 190 (see Figures 3a-3b and col. 6, lines 45-67; the cord loop runs through the pusher bar actuator and a knot 251 of the loop 250 securely abuts against the distal face 191 of the actuator therein coupling to the actuator, wherein the knot is capable of being untied and therefore releasable from the actuator).
	It would have been obvious to one of ordinary skill in the art at the time of invention to have a portion of the cord loop be releasably coupled to the actuator, as taught by Tovey, to Zhou since doing so would be substitution of one known cord loop element for another, which would have yielded predictable results, namely enabling tightening and closure of the bag. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone in combination, teaches or renders obvious, in combination with the rest of the limitations of claims 5 and 11, a reinforcing tab having an hourglass shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.